
	

115 HR 6561 : Comprehensive Care for Seniors Act of 2018
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6561
		IN THE SENATE OF THE UNITED STATES
		September 17, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To direct the Secretary of Health and Human Services to issue a final regulation based on the
			 proposed regulation relating to the Programs of All-Inclusive Care for the
			 Elderly (PACE) under the Medicare and Medicaid programs.
	
	
 1.Short titleThis Act may be cited as the Comprehensive Care for Seniors Act of 2018. 2.Directing the Secretary of Health and Human Services to issue a final regulation based on the proposed regulation relating to the Programs of All-Inclusive Care for the Elderly (PACE) under the Medicare and Medicaid programsNot later than December 31, 2018, the Secretary of Health and Human Services shall issue a final regulation based on the provisions of the proposed regulation titled Medicare and Medicaid Programs; Programs of All-Inclusive Care for the Elderly (PACE) (81 Fed. Reg. 54666).
		
	Passed the House of Representatives September 12, 2018.Karen L. Haas,Clerk.
